DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-12 and 14, in the reply filed on 1/14/2022 is acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/28/2020 and 12/30/2020 were filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-14 are pending and are original.
Claim 13 is withdrawn from consideration as being drawn to a nonelected invention.
Claims 1 and 14 are independent.


Examiner Comments
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.”  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
The following limitations include intended use and/or functional language limitations: 
Claim 1:
wherein the user terminal sends …
an additional amount determination unit which determines …
an issuing unit which issues …
Claim 2:
wherein the store terminal performs …
Claim 3:
settlement recording unit which records … sends …
Claim 4:
additional amount determination unit evaluates …
Claim 8:
burden amount calculation unit which aggregates…
Claim 9:
burden amount calculation unit adjusts…
Claim 10:
burden amount calculation unit calculates…
Claim 11:
management server sends…
Claim 12:
user terminal and the store terminal, based on the settlement history, output …

Not Positively Recited
The following limitations are not positively recited and, therefore, do not differentiate the claims from the prior art: 
Claim 5:
wherein the addition rate is a first positive value
Claim 6:
wherein the period is determined …
Claim 7:
wherein the period can be adjusted
Claim 14:
electronic community currency, which is to be issued… 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
additional amount determination unit which determines an additional amount …
an issuing unit which issues …
Claim 3:
a settlement recording unit which records …
Claim 8:
burden amount calculation unit which, based on the settlement history, aggregates…
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to an “electronic community currency operation system”. 
Claim 1 is directed to the abstract idea of issuance of a currency, which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 1 recites:
[Claim 1] An electronic community currency operation system including a user terminal, a store terminal and a management server connected via a network, 
wherein the user terminal sends, to the management server, an issue request of an electronic community currency received from a user, 
wherein the management server includes: 
an additional amount determination unit which determines an additional amount to be added to an issue amount of the electronic community currency, which is to be issued according to the issue request received from the user terminal, according to a current amount of circulation or a total amount of issue relative to an overall maximum issue of the electronic community currency; and
an issuing unit which issues, according to the issue request, the electronic community currency in which the additional amount determined by the additional amount determination unit has been added to the issue amount, and notifies the issued electronic community currency to the user terminal, and
wherein the user terminal receives, from the user, a settlement request using a total amount of the issue amount of the electronic community currency and the additional amount notified by the management server, and sends the received settlement request to the store terminal.
The limitations delineated in bold above describe issuance of a currency.  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “user terminal”, “store terminal”, and “management server”, which are “connected via a network”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of issuance of a currency.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of issuance of a currency using computer technology (e.g. “user terminal”, “store terminal”, “management server”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Independent claim 14 recites substantially similar limitations to representative claim 1 and is rejected accordingly.  Dependent claims 2-12 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UTMT (“White Paper On Initial Token Sales of UTMT”, attached).

Regarding claims 1 and 14, UTMT discloses an electronic community currency operation system and associated method, including a user terminal, a store terminal and a management server connected via a network (see pg. 14, volunteer organization app and volunteer app), 
wherein the user terminal sends, to the management server, an issue request of an electronic community currency received from a user (see pg. 14, user sends request for conversion of properitary token and issuance of regional token UTMT.OO), 
wherein the management server includes: 
an additional amount determination unit which determines an additional amount to be added to an issue amount of the electronic community currency, which is to be issued according to the issue request received from the user terminal, according to a current amount of circulation or a total amount of issue relative to an overall maximum issue of the electronic community currency (see pg. 14-15, server determines amount of regional token UTMT.OO to be added); and
an issuing unit which issues, according to the issue request, the electronic community currency in which the additional amount determined by the additional amount determination unit has been added to the issue amount, and notifies the issued electronic community currency to the user terminal (see pp. 14-15, server issues regional token UTMT.OO to user), and
wherein the user terminal receives, from the user, a settlement request using a total amount of the issue amount of the electronic community currency and the additional amount notified by the management server, and sends the received settlement request to the store terminal (see pp. 14-15, user exchanges regional token UTMT.OO for services from volunteer organizations).

Regarding claim 2, UTMT discloses the electronic community currency operation system according to claim 1, wherein the store terminal performs settlement processing using a total amount of the issue amount of the electronic community currency and the additional amount notified to the user terminal by the management server according to the settlement request received from the user terminal, and notifies a settlement result of the settlement processing to the user terminal and the management server (see pp. 14-15, user exchanges regional token UTMT.OO for services from volunteer organizations).

Regarding claim 3, UTMT discloses the electronic community currency operation system according to claim 2, wherein the management server: includes a settlement recording unit which records a settlement history including a settlement date and time of the settlement processing in which the settlement result was notified from the store terminal, an ID of the user terminal, an ID of the store terminal, an issue amount used in the settlement, and an additional amount that was added to the issue amount; and sends the settlement history to the user terminal and the store terminal (see pp. 14-15, wherein all transactions are recorded on blockchain).

Regarding claim 4, UTMT discloses the electronic community currency operation system according to claim 3, wherein the additional amount determination unit evaluates whether a point in time that the issue request was sent falls within any period among a plurality of periods in which a validity period of the electronic community currency has been divided, and determines the additional amount according to the current amount of circulation or the total amount of issue relative to the maximum issue based on an addition rate for each evaluated period (see pp. 14-15, wherein issuance is determined by exchange rate of the current time period).

Regarding claim 5, UTMT discloses the electronic community currency operation system according to claim 4, wherein the addition rate is a first positive value when promoting an issue of the electronic community currency, a second positive value that is smaller than the first positive value when suppressing an issue of the electronic community currency, and a value of 0 or less when promoting a liquidation of the electronic community currency (see pp. 14-15, wherein issuance is determined by exchange rate of the current time period).

Regarding claim 6, UTMT discloses the electronic community currency operation system according to claim 4, wherein the period is determined based on a threshold of a ratio of the current amount of circulation or the total amount of issue relative to the maximum issue (see pp. 14-15, wherein issuance is determined by exchange rate of the current time period).

Regarding claim 7, UTMT discloses the electronic community currency operation system according to claims 4, wherein the period can be adjusted for controlling the amount of circulation or the amount of issue of the electronic community currency (see pp. 14-15, wherein issuance is determined by exchange rate of the current time period).

Regarding claim 8, UTMT discloses the electronic community currency operation system according to claim 4, wherein the management server includes a burden amount calculation unit which, based on the settlement history, aggregates an issue amount for each of the periods for each store equipped with the store terminal, multiplies an addition rate for each of the periods by an aggregated value of the issue amount for each of the stores and each of the periods, and calculates a burden amount of the additional amount for each of the stores (see pg. 20, wherein conversion fees are paid when UTMT is converted into UTMT.OO and royalties are paid by the regional foundations).

Regarding claim 9, UTMT discloses the electronic community currency operation system according to claim 8, wherein the burden amount calculation unit adjusts the burden amount (see pg. 20, wherein conversion fees are paid when UTMT is converted into UTMT.OO and royalties are paid by the regional foundations).

Regarding claim 10, UTMT discloses the electronic community currency operation system according to claim 8, wherein the burden amount calculation unit calculates an operating cost burden amount of the electronic community currency for each of the stores according to an aggregated value of the issue amount for each of the stores (see pg. 20, wherein conversion fees are paid when UTMT is converted into UTMT.OO and royalties are paid by the regional foundations).

Regarding claim 11, UTMT discloses the electronic community currency operation system according to claim 1, wherein the management server sends, to the user terminal that issued the electronic community currency, a notice urging an additional issue request of the electronic community currency, or a notice to inform that the validity period of the electronic community currency will expire soon (see pp. 3, 13, wherein time tokens expire and may be extended).

Regarding claim 11, UTMT discloses the electronic community currency operation system according to claim 1, wherein the management server sends, to the user terminal that issued the electronic community currency, a notice urging an additional issue request of the electronic community currency, or a notice to inform that the validity period of the electronic community currency will expire soon (see pp. 3, 13, wherein time tokens expire and may be extended).

Regarding claim 12, UTMT discloses the electronic community currency operation system according to claim 3, wherein the user terminal and the store terminal, based on the settlement history, output a result of aggregating a settlement count or a settlement amount of the settlement processing previously performed between the mutual terminals when the user terminal and the store terminal perform the settlement processing (see pp. 14-15, wherein all transactions are recorded on blockchain).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692